DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 108101642, filed on 01/16/2016.

Initial Remarks 
	This action is in response to communications: 03/08/2021.  Claims 1-10 are pending.  Claims 1 and 6 have been amended, no claims have been canceled and no claims have been added.
	Claims 1, 4, 6, 9 and 10 were interpreted under 35 U.S.C. 112(f) and, correspondingly, rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  After reconsideration, the corresponding limitations comprise sufficient structure to one of ordinary skill in the art, considering the “memory module” and “memory controller coupled to the memory module.”  Therefore, Applicant’s remarks dated 03/08/2021, see pg. 7, have been considered persuasive and, therefore, Examiner has withdrawn the previous rejection under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 recite “commanding the selecting unit to select the output terminal of the buffer as an input terminal.”  It is unclear as to what the limitation is identifying as an input vs. an output of the buffer.  According to Applicant’s specification, it appears that the selecting unit is selecting the buffer to be an input for which the command(s) are to be forwarded and the buffer will then output the command accordingly. (see spec. [0027]).  For examination purposes only, examiner is interpreting the claim limitation as the selecting unit to select the buffer to receive the command(s) and outputs the commands accordingly.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari (U.S. Patent Pub. No. 2010/0262721).
Regarding claim 1, Asnaashari teaches a storage device, comprising: 
a memory module (memory devices 212-2-N); and 
a memory controller (controller 210) coupled to the memory module (can communicate with the memory devices 212-2-N (i.e. memory module(s)) to operate the memory cells of the memory devices – [0029]; Fig. 2), and comprising:
a memory interface control unit (front end portion 344 including the front end DMA 316 (i.e. memory interface control unit)), configured to operate the memory module (The front end DMA 316 can also include an arbiter 342 for arbitrating between a number of channels communicatively coupled thereto; The front end DMA 316 can be communicatively coupled to the command dispatcher 318; The controller 310 can include a number of channels, e.g., 1, . . . , N, corresponding to the number of memory devices, e.g., 312-1, . . . , 312-N; The front end DMA 316 and command dispatcher 318 effectively communicatively couple the front end 344 circuitry to the back end circuitry 346, e.g., back end channel 1 (350-1), . . . , back end channel N (350-N) (i.e. Front end portion 344 to facilitate the operation of the commands to the memory devices 212-1-N (i.e. memory channels 350-1-N as illustrated in Fig. 3) – [0040]-[0042]) according to a plurality of sequences of memory operation commands (command queue can be configured to hold host commands received from a host; circuitry is configured to generate a number of back end commands (i.e. macro commands/memory operation commands) at least in response to a number of the host commands in the command queue, and distribute the number of back end commands to a number of the plurality of back end channels – [0018]);
a command queue (channel buffer(s) 358-1-N) coupled to the memory interface control unit (coupled to the front end DMA 316 via the channel command queue/channel processor/channel DMA via the command dispatcher 318 – Fig. 3), and configured to store the plurality of sequences of memory operation commands (the channel buffers, e.g., 358-1, . . . , 358-N, can hold data corresponding to a number of commands, the data being received from the front end DMA 316, through the channel DMA, e.g., 354-1, . . . , 354-N – [0048]; holding the generated number of back end commands (i.e. macro commands) at least in response to a number of the host commands in the command queue - [0018]; Each back end channel can, for example, process R consecutive logical block addresses (LBAs), but a host command (i.e., a command received from a host) can involve a relatively large number of sectors; The command dispatcher can distribute back end commands in a round robin fashion among a number of back end channels, where each back end command mimics the host command except that each back end command involves R consecutive LBAs – [0071]; a single host command can result in N back end commands (where there are N back end channels), each mimicking the host command action but involving approximately 1/Nth of the payload associated with the host command – [0073]); 
a selecting unit (command dispatcher 318) having an output terminal coupled to the command queue (Command dispatcher 318 can receive a number of commands from the host, e.g., 202 in FIG. 2, through the host interface 314 and application layer 320; Command dispatcher 318 can hold the received commands, and can distribute commands to the respective channel command queue, e.g., 355-1, . . . , 355-N, of a number of respective back end channels, e.g., 350-1, . . . , 350-N, and to the front end DMA 316; the front end DMA 316 can distribute data associated with a particular command in the command dispatcher 318 to a channel DMA, e.g., 354-1, . . . , 354-N, or directly to the corresponding channel buffer, e.g., 358-1, . . . , 358-N (i.e. “command queue”); The channel DMA, e.g., 354-1, . . . , 354-N, can distribute data associated with a particular command to the corresponding channel buffer, e.g., 358-1, . . . , 358-N (i.e. “command queue”); the channel buffers, e.g., 358-1, . . . , 358-N, can hold data corresponding to a number of commands, the data being received from the front end DMA 316, through the channel DMA, e.g., 354-1, . . . , 354-N; i.e. command dispatcher 318 connected/in communication through channel command queue(s) (“buffers”)/channel processor(s)/Channel DMA(s) to the channel buffers 358-1-N (i.e. the output being the output of the “command queue”) – [0047]-[0048]; Fig. 3); 
a buffer (channel command queue(s) 355-1-N) having an output terminal coupled to the selecting unit (output of channel command queue(s) 355-1-N coupled to command dispatcher 318 through channel processor 356-1-N and/or channel DMA 354-1-N; Fig. 3); and 
a processing unit (channel processor(s) 356-1-N) coupled to the selecting unit and the buffer (connected to/in communication with channel command queue(s) 355-1-N and command dispatcher 318 – [0043]-[0045]; Fig. 3), and 
configured to perform: generating a plurality of macro commands by combining the plurality of sequences of memory operation commands (command queue can be configured to hold host commands received from a host; circuitry is configured to generate a number of back end commands (i.e. macro commands) at least in response to a number of the host commands in the command queue, and distribute the number of back end commands to a number of the plurality of back end channels – [0018]; Each back end channel can, for example, process R consecutive logical block addresses (LBAs), but a host command (i.e., a command received from a host) can involve a relatively large number of sectors. The command dispatcher can distribute back end commands in a round robin fashion among a number of back end channels, where each back end command mimics the host command except that each back end command involves R consecutive LBAs – [0071]; a single host command can result in N back end commands (where there are N back end channels), each mimicking the host command action but involving approximately 1/Nth of the payload associated with the host command – [0073]); 
writing the macro commands (back end commands) into the buffer (The command dispatcher 318 can be configured to distribute commands to a respective channel processor, e.g., 356-1, . . . , 356-N, through a channel command queue (i.e. buffer), e.g., 355-1, . . . , 355-N; the channel command queues, e.g., 355-1, . . . , 355-N, can hold a number of commands received from the command dispatcher 318 (i.e. the generated number of back end commands (i.e. macro commands) at least in response to a number of the host commands in the command queue - [0018]) - [0043]; then forwarded through the channel buffer(s) 358-1-N (“command queue) – Fig. 3); 
writing one or more than one operation parameter of the macro command corresponding to a host command into the buffer (commands can indicate the type of operation, e.g., program, read, erase, along with the start location, e.g., an LBA, and quantity, e.g., number of logical sectors, of memory involved in the memory operation (i.e. operation parameters) – [0049]; a payload involving multiple channels, the dispatcher portion can manage the distribution of the associated command by distributing the particular command to the multiple channels, including its channel-specific parameters for operating the respective memory devices corresponding to the particular logical block address and sector count associated with a command – [0070]); 
commanding the selecting unit (command dispatcher 318) to select the output terminal of the buffer as an input terminal (The command dispatcher 318 can be configured to distribute commands to (i.e. select) a respective channel processor, e.g., 356-1, . . . , 356-N, through a channel command queue (i.e. buffer), e.g., 355-1, . . . , 355-N; the channel command queues, e.g., 355-1, . . . , 355-N, can hold a number of commands received from the command dispatcher 318 – [0043]); and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/535,830Docket No.: 4448-0539PUS1Reply to Office Action of December 16, 2020Page 3 of 14 
commanding the buffer (channel command queue(s) 355-1-N) to output the macro command corresponding to the host command (circuitry is configured to generate a number of back end commands (i.e. macro commands) at least in response to a number of the host commands in the command queue, and distribute the number of back end commands to a number of the plurality of back end channels – [0018];  Command dispatcher 318 can hold the received commands, and can distribute commands to the respective channel command queue, e.g., 355-1, . . . , 355-N, of a number of respective back end channels, e.g., 350-1, . . . , 350-N, and to the front end DMA 316 – [0047]) to the command queue (The front end DMA 316 can distribute data associated with a particular command in the command dispatcher 318 to a channel DMA, e.g., 354-1, . . . , 354-N, or directly to the corresponding channel buffer, e.g., 358-1, . . . , 358-N (i.e. the “command queue”); The channel DMA, e.g., 354-1, . . . , 354-N, can distribute data associated with a particular command to the corresponding channel buffer, e.g., 358-1, . . . , 358-N; the channel buffers, e.g., 358-1, . . . , 358-N, can hold data corresponding to a number of commands, the data being received from the front end DMA 316 – [0048]) via the selecting unit (via command dispatcher – [0047]-[0048]) so that the memory interface control unit (including the front end DMA 316) operates the memory module (The front end DMA 316 can also include an arbiter 342 for arbitrating between a number of channels communicatively coupled thereto; The front end DMA 316 can be communicatively coupled to the command dispatcher 318; The controller 310 can include a number of channels, e.g., 1, . . . , N, corresponding to the number of memory devices, e.g., 312-1, . . . , 312-N; The front end DMA 316 and command dispatcher 318 effectively communicatively couple the front end 344 circuitry to the back end circuitry 346, e.g., back end channel 1 (350-1), . . . , back end channel N (350-N) (i.e. to facilitate the commands to the memory devices 212-1-N (i.e. memory channels 350-1-N as illustrated in Fig. 3) – [0040]-[0042]) according to the macro command (command queue can be configured to hold host commands received from a host; circuitry is configured to generate a number of back end commands (i.e. macro commands/memory operation commands) at least in response to a number of the host commands in the command queue, and distribute the number of back end commands to a number of the plurality of back end channels – [0018]; a particular memory device, e.g., 312-1, . . . , 312-N, corresponds to each channel, e.g., 350-1, . . . , 350-N, such that the access to the particular memory device can be through the corresponding channel – [0045]; i.e. the commands/back end commands facilitated and distributed to the appropriate channel/memory device).

Regarding claim 6, claim 6 comprises the same or similar limitations as claim 1 and is, therefore, rejected for the same or similar reasons.

5Regarding claim 2, Asnaashari teaches wherein each of the sequence of memory operation commands corresponds to a data access command (control inputs can generally include address latch enable (ALE), chip enable (CE), read enable (RE), ready/busy (R/B), write protect (WP), and input/output (I/O) connections such as pins, pads, or the like – [0027]; controller 210 can communicate with the memory devices 212-1, . . . , 212-N to operate, e.g., read, program (i.e., write), erase, etc., the memory cells of the memory devices – [0029]; information communicated between the host and the controller can include a number of commands, such as program (e.g., write) commands, read commands, erase commands – [0046]) or corresponds to the processing of a logic block address of the memory module in the data access command (memory devices 212-1, . . . , 212-N can include a number of memory cells that can be configured to provide particular physical or logical configurations, such as a page, block, plane, array, or other group; a page can store data in accordance with a number of physical sectors of data; each physical sector can correspond to a logical sector and can include overhead information, such as error correction code (ECC) information and logical block address (LBA) information, as well as user data; logical block addressing is a scheme often used by a host for identifying a logical sector of information; a logical sector can store information representing a number of bytes of data, e.g., 256 bytes, 512 bytes, or 1,024 bytes; a page refers to a unit of programming and/or reading, e.g., a number of cells, or portions of data stored thereon, that can be programmed and/or read together or as a functional group – [0032]; commands can indicate the type of operation, e.g., program, read, erase, along with the start location, e.g., an LBA, and quantity, e.g., number of logical sectors, of memory involved in the memory operation – [0049]).  

Regarding claim 7, claim 7 comprises the same or similar limitations as claim 2 and is, therefore, rejected for the same or similar reasons.

Regarding claim 4, Asnaashari teaches wherein when the processing unit (channel processor, e.g., 356-1, . . . , 356-N – [0043]-[0045]) commands the selecting unit (command dispatcher 318) to select the buffer (Channel command queue 355-1-N – [0048]) as an input terminal (back end channel can include a channel processor, e.g., 356-1, . . . , 356-N, and associated channel DMA, e.g., 354-1, . . . , 354-N, each of which can be communicatively coupled to the front end DMA 316; The command dispatcher 318 can be configured to distribute commands to a respective channel processor, e.g., 356-1, . . . , 356-N, through a channel command queue, e.g., 355-1, . . . , 355-N (i.e. the proper channel command queue selected via channel processor and command dispatcher to receive the command) – [0043]), 
the command outputted by the processing unit comprises an 15initial address and a length value equivalent to the length of the sequence of memory operation commands of the macro command corresponding to the host command or equivalent to the size of the macro command (memory devices 212-1, . . . , 212-N can include a number of memory cells that can be configured to provide particular physical or logical configurations, such as a page, block, plane, array, or other group; a page can store data in accordance with a number of physical sectors of data; each physical sector can correspond to a logical sector and can include overhead information, such as error correction code (ECC) information and logical block address (LBA) information, as well as user data; logical block addressing is a scheme often used by a host for identifying a logical sector of information; a logical sector can store information representing a number of bytes of data, e.g., 256 bytes, 512 bytes, or 1,024 bytes; a page refers to a unit of programming and/or reading, e.g., a number of cells, or portions of data stored thereon, that can be programmed and/or read together or as a functional group – [0032]; commands can indicate the type of operation, e.g., program, read, erase, along with the start location, e.g., an LBA, and quantity, e.g., number of logical sectors, of memory involved in the memory operation – [0049]).  

Regarding claim 9, claim 9 comprises the same or similar limitations as claim 4 and is, therefore, rejected for the same or similar reasons.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari (U.S. Patent Pub. No. 2010/0262721) in view of O’Reilly’s “Memory Mapping and DMA” (known herein as NPL-DMA).
Regarding claim 3, Asnaashari teaches wherein the processing unit (via channel processor(s) 356-1-N) 10writes the macro commands into the buffer into the buffer (via channel processor(s) 356-1-N connected to/in communication with channel command queue(s) 355-1-N (i.e. buffer) and command dispatcher 318 – [0043]-[0045]; Fig. 3; The command dispatcher 318 can be configured to distribute commands to a respective channel processor, e.g., 356-1, . . . , 356-N, through a channel command queue (i.e. buffer), e.g., 355-1, . . . , 355-N; the channel command queues, e.g., 355-1, . . . , 355-N, can hold a number of commands received from the command dispatcher 318 (i.e. the generated number of back end commands (i.e. macro commands) at least in response to a number of the host commands in the command queue - [0018]) - [0043]; then forwarded through the channel buffer(s) 358-1-N (“command queue) – Fig. 3).
Asnaashari may not necessarily teach to 10write the macro commands into the buffer when the storage device is booted.  NPL-DMA teaches to 10write the macro commands into the buffer when the storage device is booted (DMA buffers can be allocated at system boot time or at runtime – “Allocating the DMA Buffer;” pg. 32; para. 3).  One of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. Referring to MPEP (2143), examples of rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
The combined references, specifically Asnaashari, discloses memory controllers, memory systems, solid state drives and methods for processing a number of commands.  Further, Asnaashari discloses a queue in communication (via USB, PCI, SATA/150, SATA/300, or SATA/600 interface, among others – Asnaashari; [0021]) with a front end direct memory access (DMA) module through command processing and dispatching.  The Command dispatcher is configured (e.g., includes hardware) such that (Asnaashari; [0038]).  NPL- DMA teaches that a known issue that arises with DMA buffers is that, when larger than one page, they must occupy continuous pages in physical memory because the device transfers data using ISA or PCI system, both of which carry physical addresses.  Driver writers must take care to allocate the right kind of memory when it is used for DMA operations because not all memory zones may be suitable.  It is beneficial to allow DMA buffers, similarly described in Asnaashari, to be allocated at system boot time or at runtime.  (NPL-DMA; “Allocating the DMA Buffer;” pg. 32).  Therefore, in view of the KSR rejection, it would have been obvious to combine prior art elements according to known methods (Asnaashari’s memory controllers, memory systems, solid state drives and methods for processing a number of commands via DMA and NPL-DMA’s allocating DMA buffers at boot time) to yield predictable results (writing the commands into the buffer at boot time).

Regarding claim 8, claim 8 comprises the same or similar limitations as claim 3 and is, therefore, rejected for the same or similar reasons.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari (U.S. Patent Pub. No. 2010/0262721) in view of Yoo (U.S. Patent Pub. No. 2017/0075570).
Regarding claim 5, Asnaashari teaches wherein the command queue (channel buffers 358-1-N – [0048]), but may not expressly teach wherein the command queue 20adopts a first-in-first-out queue mode.  While Asnaashari teaches an alternative buffer in the system adopting a first in-first-out (FIFO) queue mode (front end portion 344 can include a host interface 314 communicatively coupled to a task file 315 and a host buffer 322, e.g., FIFO – [0037]), Yoon teaches the utilization of first-in-first-out queues (queues 302, 304 may be implemented as buffers or other memory device, such as first in first out (FIFO) buffers wherein commands are removed from a queue 302 in the order they were added to the queue 302 and commands are removed from the queue 304 in the order they were added to the queue 304 – [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Asnaashari with the teachings of Yoon that FIFO buffers are well known in the art and FIFO scheme may be implemented to buffers/queues in order to process the commands in the order they were received. (Yoon; [0031]).  
Therefore teaching command queue (Channel command queue 355-1-N – [0048]) adopts a first-in-first-out queue mode (implemented such as first in first out (FIFO) buffers wherein commands are removed in the order they were added to the queue – Yoo; [0031]).

Regarding claim 10, claim 10 comprises the same or similar limitations as claims 1 and 5 and are, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments, see pgs. 2-8, filed 03/08/2021, with respect to the rejections of claims 1 and 6 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in a varying/more illustrative view of Asnaashari (U.S. Patent No. 2010/0262721) in light of Applicant’s remarks and amendments.  Regarding claims 1 and 6, a slightly alternate/more illustrative view of Asnaashari has been redressed/formatted to provide a more articulate grounds of rejection, which better illustrates the teachings.  Examiner’s comparisons are organized as follows: 
Claim 1 of present invention 
Asnaashari (Examiner’s comparison)
Memory Module
Memory device(s) 212-1 – 212-N
Memory controller 
Controller 210/310
Memory interface control unit
Front end DMA 316
Command queue 
Channel buffer(s) 358-1 – 358-N
Selecting unit 
Command dispatcher 318
Buffer


Channel command queue(s) 355-1 – 355-N
Processing unit 
channel processor(s) 356-1-N


	Further, Applicant alleges that Asnaashari’s host commands and back end channel commands are different from the claimed host commands and memory operation commands.  However, A reasonable interpretation of the claims as currently presented provide host command(s) buffered, awaiting processing through the system, (Asnaashari; [0042]-[0047]).  According to the broadest reasonable interpretation, in light of the specification, Examiner has taken a reasonable view of the claims as currently presented (for example, the implementation of “host commands” (commands received from a host) and “memory operation commands” (commands to operate/access the memory)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        




/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        ve to 5